[GRAPHIC] securitybenefit.com * 800.888.2461 [SECURITY BENEFIT LOGO] March 28, 2012 VIA EDGARLINK Securities and Exchange Commission treet, NE Washington, DC 20549 Subj: SBL Variable Annuity AccountXIV 1940 Act Registration Number:811-10011 1933 Act Registration Numbers:333-41180, 333-52114,333-120399 and 333-138540 CIK:0001116625 Rule 30b2-1 Filing Dear Sir or Madam: As required by Rule 30e-2 under the Investment Company Act of 1940, as amended (the “Act”), SBL Variable Annuity AccountXIV, a unit investment trust registered under the Act, mailed to its contract owners the annual and semi-annual report(s) for the underlying management investment companies. This filing constitutes the filing of those reports as required by Rule30b2-1 under the Act. The following annual and semi-annual reports, which were mailed to contract owners, were filed with the Commission via EDGAR on the dates indicated below and are incorporated herein by reference: Underlying Management Investment Company CIK Number Date(s) Filed AIM Growth Series (Invesco Growth Series) March 9, 2012 AIM Variable Insurance Funds (Invesco Variable Insurance Funds) February 27, 2012 The Alger Portfolios February 22, 2012 American Century Variable Portfolios, Inc. February 23, 2012 BlackRock Variable Series Funds, Inc. March 2, 2012 Direxion Insurance Trust February 29, 2012 Dreyfus Appreciation Fund, Inc. February 29, 2012 Dreyfus Investment Portfolios February 15, 2012 Dreyfus Variable Investment Fund February 14, 2012 DWS Variable Series I Fund February 24, 2012 DWS Variable Series II Fund February 24, 2012 Federated Insurance Series February 24, 2012 Franklin Templeton Variable Insurance Products Trust March 1, 2012 Goldman Sachs Variable Insurance Trust February 24, 2012 Ivy Funds Variable Insurance Portfolios March 5, 2012 Janus Aspen Series February 29, 2012 Janus Investment Fund February 29, 2012 Legg Mason Partners Variable Equity Trust February 24, 2012 Securities and Exchange Commission March 28, 2012 Page two Underlying Management Investment Company CIK Number Date(s) Filed Legg Mason Partners Variable Income Trust February 27, 2012 Lord Abbett Series Fund, Inc. February 23, 2012 MFS® Variable Insurance Trust March 5, 2012 Neuberger Berman Advisers Management Trust March 1, 2012 Oppenheimer Variable Account Funds February 24, 2012 Panorama Series Fund, Inc. February 23, 2012 PIMCO Variable Insurance Trust March 2, 2012 Royce Capital Fund February 27, 2012 Royce Fund March 2, 2012 RS Investment Trust March 6, 2012 Rydex Variable Trust March 12, 2012 SBL Fund March 12, 2012 Security Income Fund March 12, 2012 T. Rowe Price Capital Appreciation Fund February 22, 2012 T. Rowe Price Equity Series, Inc. February 13, 2012 T. Rowe Price Fixed Income Series, Inc. February 13, 2012 T. Rowe Price Growth Stock Fund, Inc. February 22, 2012 Third Avenue Variable Series Trust February 17, 2012 The Universal Institutional Funds, Inc. March 12, 2012 Van Eck VIP Trust March 2, 2012 Variable Insurance Products Fund February 23, 2012 Variable Insurance Products Fund II February 23, 2012 Variable Insurance Products FundIV February 24, 2012 Variable Insurance Products FundV February 27, 2012 Variable Insurance ProductsIII February 23, 2012 Wells Fargo Variable Trust February 29, 2012 To the extent necessary, these filings are incorporated herein by reference. Sincerely, CHRIS SWICKARD Chris Swickard Vice President and Associate General Counsel Security Benefit Life Insurance Company One Security Benefit Place * Topeka, Kansas 66636-0001
